DETAILED ACTION

Examiner Notes
	Examiner notes granted petition to revive application after abandonment on 10/28/2020 and considers amendments submitted 5/23/2022 accordingly.
 	Again, examiner notes that the first page of the Specifications needs to be updated to reflect allowance of application US 14/042686, now Patent US 10,002,498.  An identified replacement sheet reflecting this amendment is required.  
Examiner further notes that while prosecution history identifies Jeffrey Furr as the Applicant’s attorney, yet there is still no formal Attorney of Record on file. 

Response to Drawing
Examiner acknowledges replacement drawing for Fig. 1.  However, the ‘replacement’ drawing is significantly amended in scope from the original drawing and fail to replace a drawing objected for readability due to the non black and while format  and the concentration of the drawing text.  If the Applicant seeks advice for effecting a  proper replacement , please refer to the MPEP 37 CFR 1.121  Manner of making amendments in application; section d)Drawings; or feel free to contact the Office.
	Accordingly, the replacement sheet is not accepted into the record, and the Drawing objection persists herein.

Response to Comments
Section §112 Rejections
Applicant’s amendments to cancel claims 9 and 13-15  are effective for overcoming 35 USC §112 rejection of those claims; and claim 10 as it depends from amended claim 1.   With respect to Claim 16,  the recited step of “tagging areas of the video”, still fails to have sufficient antecedent basis and renders the claim indefinite.  The 35 USC §112 rejection of claim 16 is maintained herein accordingly. Please note that the immediate 35 USC §112 rejection also includes a new rejection directed to amended language. 

Section 102 Rejections/ Section 103 Rejections
Applicant's amendments to at least Claims 1 and 16, filed 5/23/2022  have been fully considered and effectively overcome the 35 USC §102 rejection by incorporation of features formerly rejected under 35 USC ¶103.  Claims are rejected accordingly in the immediate action under 35 USC §103 using prior art of record.
In response to Applicant’s comment regarding the Blanch reference failing to  predate the claimed invention provisional priority date (6/17/2013), examiner notes that the Blanch reference was filed prior to this date (1/2013), and holds priority to a provisional date of 1/2012.  Because the immediate application was filed after March 16, 2013, it qualifies for examination under the provisions of AIA  status First Inventor to File (FITF) and is appropriately rejected by the prior art of record.  The language of the rejection qualifying Blanch states:
102(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Please note that newly applied prior art falls within the same qualifying parameters; that is the effective filing date of the prior art application pre-dates effective filing date of the claimed invention.
Regarding the Frankle reference priority, examiner notes that this reference is not applied in the prior art rejection, and cannot be meaningfully responded.

§101 Rejections
	Examiner notes that the Applicant does not comment on the 35 USC §101 rejection, non-patentable subject matter, that is the claims recite a judicial exception without significantly more.  The amendments made fail to direct the claimed invention to patent eligible subject matter.  Please see the rejection maintained herein with incorporation of amended elements. 


     Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least, Figure 1 detail is unreadable due to small text size and/or computer rendering technique. That is, Applicant is required to submit black and white drawings (not grayscale as originally submitted) of the original drawing, thus permitting readability of text.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10, 16, 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 10 has the omitted step of performing a makeover by an individual (e.g. a “salesperson”), as it depends form claim 1 where neither “makeover”: nor “salesperson”  are recited 
Claim 16 has the omitted steps of recording and/or accessing a video; that is, the claim recites actions involving “the video”  that fails to have antecedence from the previous steps. Claim 16 additionally recites terms that are ambiguous, such as “area of the video” and “area” in the amended portion of the claim.  For purposes of examination, examiner relies on an interpretation of video of a customer’s face with product applications.  Claims 18, 20 and 21 are rejected as depending from an indefinite claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 4, 7, 8 10, 12, 16, 18, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to methods without significantly more. 
Method Claim 1 recites a process for make available a program; starting a camera to record a video; marking video segments for associating content therein (i.e. “sequenced steps”); providing reference of area to other content (hyperlinks) that includes addition provided content; and storing processed images so as to share with a network  of users for referencing products and steps, and for integration of information with other stored content (i.e. POS information) 
Method Claim 16 adds the detail of having a user register (i. e. open or create a “Profile”; and communication of purchase information for facilitating retail. .
The limitations, alone and in combination, as drafted, are processes that, under its broadest reasonable interpretation, covers certain methods of organizing human activity. That is, other than reciting “using a device” and “camera on the device,” in Claim 1, nothing in the claim elements preclude the steps from practically being performed by human activity. For example, but for the “using a device” with a “camera” language to record a video, the steps of “tagging areas..;” “entering details..;” “linking..”; and “retaining..”, in the context of this claim encompass the user manually marking, referencing and storing video material, but for the recitation of generic computer components for instructed to record a video and instructions for adding and viewing content. 
Alternatively, Claim 16 recites no structural interaction with the method that only recites an organization of human activity.  If claim limitations, in combination, under its broadest reasonable interpretation, cover performance of the limitation by human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, Claim 1 only recites one additional element – using a device with a camera to perform the steps of recording a video. The “device” with a “camera” is recited at a high-level of generality (i.e. functions to record a video), that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Please note that absent the clarification of the antecedence of hyperlinks; and the lack of recited interaction of the hyperlinks in the method, “hyperlinks” fail to contribute weight in the patentability analysis (e.g. hyperlinks function to re-direct), and  merely amount to provision of expanded or linked data. 
 Again, Claim 16 recites no structural interaction.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a device with a camera recording a video cannot provide an inventive concept to the process of marking parts of a video with associated detail and storing video. The claim is not patent eligible.
Likewise, the Claims 2, 4, 7, 8 10, 12, 18, 20 and 21, are dependent on independent claims 1 and 16, and include all the limitations of independent claims. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing the video subject matter (i.e. “makeover analysis”), descriptions of Users (i.e. “sales person”), and place of makeover (i.e. “store”/”home”); and/or extra-solution activities limitations such as pausing the video for an intended us, sharing the video, and sharing and related data to re-direct communication.  These claims features are directed to either non-functional descriptive material or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; and do not recite technology that performs outside their intended function.  Please note that absent the clarification of the antecedence of hyperlinks; and the lack of recited interaction of the hyperlinks in the method, “hyperlinks” fail to contribute weight in the patentability analysis (e.g. hyperlinks function to re-direct).  
Examiner notes that patent eligible subject matter may present itself with modifications to claim construction as supported by the Applicant’s disclosure.  For example, please consider at least, claim 5 that recites “wherein a sequenced step can be selected to allow a products information to be entered by scanning a code”. The recitation of non-generic interaction with technology to facilitate this step may represent “significantly more” in the patentability analysis. See Applicant’s published disclosure, paragraph 29 presenting the embodiment of how scanning a code automatically places product information in the associated video sequence.  


Claim Interpretation
Again, examiner notes that a number of the claims feature an intended result.  For instance, Claim 1 recites stored information “to be shared”.  . It has been held that a clause in a method is not given weight when it  simply expresses the intended result of a process step positively recited ((Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). 
For purposes of examination and in the interest of advancing prosecution, the claims reciting “to be” or “so” clauses are given at least marginal weight as the intended use limitations do not differentiate the claims from the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, 8, 10 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Blanch et al. (US 20140032331), herein “Blanch”; in view of Abraham et al. (US 2008/0143481), herein “Abraham”; and further in view of Kulas (US 2008/0046956), herein “Kulas”.


Referring to Claim 1, Blanch  teaches  method comprising: 
having a user sign in and open a Portfolio on a computing device ¶0091: In a preferred embodiment, the system terminal enables consultations to be performed and Customers may use networked computing devices to review or interact with the data created during the consultation. The system provides a step for confirming Agent and Customer's identification through a log in process, for example, providing a User name and password..; 
using a device to open a program (Abstract :customer subsystem); 
initializing the camera on the device (e.g. ¶0022: Collection Module" shall mean a Module effectuated by a Customer through the Customer Subsystem with which a Customer acquires images or other media assets using a Customer Subsystem attached camera or using other means and organizes these images or other media assets into Collections for later retrieval and presentation; and ¶0266: The application may provide the ability to run a series of skin care analysis sessions by an analyst with a medical grade camera connected to the Surface device.); 
using the camera to record a video (e.g. ¶0055: Any computer with internet access can be a system computer. A system terminal is a networked computer in a place of business or at a point of sale that has access to the system data and may also optionally have accessory hardware such as a digital camera for capturing images or video 
tagging areas of the video and recording sequenced steps for each area of the video (e.g. ¶0034: "My Face" shall mean a Configurator Module which displays either a virtual face or an image of a Customer's face. The My Face display may optionally include a series of images showing different stages of cosmetics products application including, for example, data indicating at which stage in the cosmetics application process the specific My Face image was produced, data indicating what products are shown in the specific My Face image being viewed, the time and date the specific My Face image was produced. In some embodiments, the specific My Face image with be a short video or a marked segment of a longer video); 
entering details of the at least one product in the selected sequenced steps (e.g. Fig. 32);
linking products in in the sequenced steps parts of the video (e.g. ¶0236/¶0237: The application may provide the User with a way to browse products, product categories and related video content. A consistent browsing method provides the User with the means to navigate the content. Product information is also displayed when one or more items with a specialized tag are placed on the Surface device); 
retaining the selected products in the sequenced steps with the linked video in a storage medium to be shared on the internet (e.g. ¶0278-¶0282: Skin Care Analysis Storage: The data relating to a skin care analysis session may be stored in the local database and may include the following information: [0279] Link to Customer Profile. [0280] Link to Agent who performed the consultation. [0281] Basic details such as date, time, location. [0282] Data captured from the medical imaging camera (image data, flexible metadata); in view of Figs. 10/11; ¶0257: The consultation may also be shared and be made available to the customer away from the device via email, print out, mobile and/or the web; and/or  ¶0306/¶0307);
using the video during a shopping session and pausing the video to either enter or view product details to be linked to the sequenced steps (¶0034: Ibid; and/or ¶0291: In some embodiments, video is recorded during the consultation. In some embodiments the video data taken during the consultation is marked every time a new product is used and is optionally linked with that product enabling video playback of the linked event when the product is selected during the consultation or upon latter viewing by the customer. The video may also be linked to comments created by the service provider during the consultation. These comments will optionally appear when the portion of the video to which they have been linked is played. In some embodiments the video recording can be stopped and started as desired during the consultation to prevent excessive periods of non-active or repetitive material in the video); and 
tagging each sequenced step of the video so it can be selected to be watched based on the details (Fig. 12, top right image; ¶0034: marked segment; and ¶0308: FIG. 12 shows various examples of consultation interface in some embodiments of the system. The figure show various screen shots of consultation that can be displayed at the time of the consultation or reviewed at a later date).
Blanch  further teaches wherein a sequenced step can be selected to allow a products information to be added (¶0024: Through its use, a Configurator Module displays information representing the foregoing advice, which information may include Agent-entered or recorded notations and identifies Products, the method of such Products' application and/or use, order of such Products' use and other Product-related information ; and viewed when a tag is read ¶0176: The User can place a product with a specialized tag on the device to find out additional information about the product. This at least partially the same information that may be found in the browser. The User may act alone, or collaboratively work with a makeup artist), yet is silent to information  “to be entered by scanning a code”
Abraham however, in his model for embedding information into an image
discloses using a code in the form of an RFID tag (e.g. Claim 1: A method for embedding data contained within a RFID tag into a video comprising: loading item information specific to a product item into a memory space of a RFID tag; attaching the RFID tag to a physical item corresponding to the product item; recording video of an area, said area including said physical item; scanning the RFID tag to automatically obtain the item information; and embedding the item information in the video, wherein the item information is associated with a time segment of the video in which the physical item is included in the area).
One of ordinary skill in the art would find it obvious to use of a code to annotate a video because it is more efficient and time-saving than manual entry.
Blanch further teaches  sharing the video with linked information on the internet; and/or website and linking data and internet communication of data ( 0054/¶0068/¶0141), Blanch is silent to “hyperlinks” per se.
Kulas however in his model using tagged video for communication information discloses this feature (¶0046/¶0047: Ibid).
One of ordinary skill in the art would find it obvious to incorporate explicitly hyperlinking features into a distributed communication for the convenience and appearance of viewing and acting on additional information.

Referring to Claim 2, Blanch, in view of Abraham and Kulas, teaches the method of Claim 1, and Blanch further teaches the method comprising using the video for makeover/skincare analysis (e.g. Fig. 12; and ¶0311: In the preferred embodiment, data in the system relates to beauty products).  

Referring to Claim  4, Blanch, in view of Abraham and Kulas,  teaches the method of Claim 1, and Blanch further teaches a salesperson sending the video with product links to a customer to purchase via internet at a later date (¶0257: Ibid).  

Referring to Claim 7, Blanch, in view of Abraham and Kulas,  teaches the method of Claim 2, and Blanch further teaches the method comprising using the video during a shopping session and pausing the video to link to each step of the makeover (¶0028: Customer" shall mean a System User that is an individual motivated by an interest to learn more about or purchase Products. For example, a Customer is the person that is generally subject of the inputs during a Consultation, some possible exceptions being the notations made by the Agent and date/time/location stamp generated by the System during a Consultation).  

Referring to Claim 8, Blanch, in view of Abraham and Kulas, teaches the method of Claim 1, and Blanch further teaches the method comprising a user sending the video with product links to another person to purchase via internet at a later date (¶0036: "NSA Display Module" shall mean a Module that causes the display of NSA Module display information through the Customer Subsystem. Customers can use the NSA Display Module to share the foregoing information with third parties through social networks such as Facebook and Twitter; and ¶0144: Allowing the Customer to share their Consultations and favorite products over social media (FACEBOOK, TWITTER, etc.))

Referring to Claim 10,  Blanch, in view of Abraham and Kulas, teaches the method of Claim 1, and further teaches where the videos links are sent back to the salesperson who did the original makeover (¶0261: Link to Agent who performed the consultation).  
While Blanch teaches linking data and internet communication of data, Blanch is silent to “hyperlinks” per se.
Kulas however in his model using tagged video for communication information discloses this feature (¶0046/¶0047: Ibid).
One of ordinary skill in the art would find it obvious to incorporate explicitly hyperlinking features into a distributed communication for the convenience and appearance of viewing and acting on additional information.   

Referring to Claim 12, Blanch, in view of Abraham and Kulas, teaches the method of Claim 1, and further teaches the method comprising sharing the video with linked information on the internet; and/or website (¶0054/¶0068/¶0141) . 
While Blanch teaches linking data and internet communication of data, Blanch is silent to “hyperlinks” per se.
Kulas however in his model using tagged video for communication information discloses this feature (¶0046/¶0047: Ibid).
One of ordinary skill in the art would find it obvious to incorporate explicitly hyperlinking features into a distributed communication for the convenience and appearance of viewing and acting on additional information.   

Claims 16, 18, 20 and 21  are  rejected under 35 U.S.C. 103 as being unpatentable over Blanch et al. (US 20140032331), herein “Blanch”; in view of Kulas (US 2008/0046956), herein “Kulas”; and further in view of Gerszberg (US 2014/0200956), herein “Gerszberg”
 
Referring to Claim 16, Blanch teaches a method comprising: 
having a user sign in and open a Portfolio on a computing device where the user is selected from a group consisting of a consultant, customer or salesperson (e.g. ¶0091: In a preferred embodiment, the system terminal enables consultations to be performed and Customers may use networked computing devices to review or interact with the data created during the consultation. The system provides a step for confirming Agent and Customer's identification through a log in process, for example, providing a User name and password..);
having the user search for a user's profile and create a new profile if one does not exist (¶0098: An Agent can create a new consultation for a logged-in Customer by using an interfacing device of the system, for example a system terminal. Once a consultation is created, an Agent can select, configure and virtually "apply" various products to a face chart where the face chart is an image displayed as a proxy for the Customer's face or a real image of the Customers face.); 
tagging areas of the video and recording sequenced steps for each area of the video; entering details of the at least one product in the selected sequenced steps (Ibid);  
3linking selected sequenced steps with products in selected parts of the video (Ibid);  
retaining the selected products in the sequenced steps with the linked video in a storage medium to be shared on the internet (Ibid);
 tracking the use of the at least one product during a shopping session with the user by a second user where the tracking includes saving second electronic data related to at least one make over product that was not purchased by the first user during the shopping session (¶0123: Onsite video Consultations that allow the makeup artist to record the Consultation, automatically track the products applied and send the resulting video and information to the Customer's profile to be viewed online at their leisure).  
allowing each area of where the products are used to be selected and tagged creating steps to list products used with links to the products (e.g. ¶0236/¶0237: The application may provide the User with a way to browse products, product categories and related video content. A consistent browsing method provides the User with the means to navigate the content. Product information is also displayed when one or more items with a specialized tag are placed on the Surface device; and /or ¶0034: Ibid).  
and recording and sharing all products that were purchased and not purchased in video format with links to purchase the products to link back to the original salesperson who did the makeover or if there is no salesperson to link to the internet websites of products for purchase ((¶0261: Link to Agent who performed the consultation; in view of ¶0120: In some embodiments of the system, the system terminal can function as a point of sale device where products used or selected during the Consultation can be purchased by a customer) ).
While Blanch teaches linking data and internet communication of data, Blanch is silent to “hyperlinks” per se.
Kulas however in his model using tagged video for communication information discloses this feature (¶0046/¶0047: Ibid).
One of ordinary skill in the art would find it obvious to incorporate explicitly hyperlinking features into a distributed communication for the convenience and appearance of viewing and acting on additional information.

And while Blanch also teaches the integration with the Point of  Sale system  to identify products presented and purchased (¶0120: Ibid), he is not specific to identifying  what products or services were purchased and were reviewed but not purchased.
Gerszberg however discloses this feature in their model for gathering consumer information using video images (¶0026: Still another example of analyzing and utilizing the consumer information may include generating a survey or questionnaire for products that were inspected, handled, or otherwise considered by a consumer but not purchased and/or generating a coupon or discounted purchase opportunity for products that were inspected, handled, or otherwise considered by a consumer but not purchased. For example, if images of consumer `A` show that she handled product `X` while in the place of commerce, but purchased product `Y` instead, a coupon could be generated, at the pint of sale for example, offering a discounted purchase price for product `X` if purchased right away. In addition, and/or alternatively to offering a coupon, a survey or questionnaire may be presented at the point of sale and/or subsequently to the consumer using information collected from the sale of product `Y` (e.g., mailing address, email address, phone number, etc.) inquiring as to why product `X` wasn't purchased),
One of ordinary skill in the art would find it obvious to identify capturing and analyzing information from a recorded sales/consultation session related to consumer behavior and purchasing tendencies for creating future sales opportunities (See Gerszberg: Background). 

Referring to Claim 18, Blanch, in view of Kulas and Gerszberg, teaches the method of Claim 16, and Blanch further teaches the method further comprising using the video for makeover/skincare analysis (e.g. ¶0121).  


Referring to Claim 20, Blanch, in view of Kulas and Gerszberg, teaches the method of Claim 1, and further teaches the method having a fast forward function (¶0291: Ibid)  

Referring to Claim 21, Blanch, in view of Kulas and Gerszberg, teaches the method of Claim 16, and further teaches the method where the User can tag each step of makeover in video so a second user can select the needed step at a later date (e.g. ¶0099: In a preferred embodiment the Agent would also simultaneously be actually applying products to the customer's face in such a way as to match the face chart. In some embodiments, data regarding the products used, where the products were used on the customer, how the products where used on the customer, in what order the products were used on the customer, and images and/or video of the customer at various points of the consultation could all be generated and/or collected during the consultation. The data from collected during the consultation is stored on the system and can be accessed by the User at a time in the future. The consultation therefore serves to memorialize the actions taken during the customer's time with the Agent).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /ARIEL J YU/Primary Examiner, Art Unit 3687